POWER OF ATTORNEYKnow all men by these presents that Adam H. Clammer does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned in the undersigned's individual capacity to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange commission with respect to: i Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Adam H. ClammerAdam H. ClammerNovember 20, 2002POWER OF ATTORNEYKnow all men by these presents that Michael W. Michelson does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Michael W. Michelson Name: Michael W. MichelsonFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Johannes Huth does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Johannes Huth Name: Johannes HuthFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Alexander Navab does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Alexander Navab Name: Alexander NavabFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Paul E. Raether does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Paul E. Raether Name: Paul E. RaetherFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Neil A. Richardson does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Neil A. Richardson Name: Neil A. RichardsonFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Scott M. Stuart does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Scott M. Stuart Name: Scott M. StuartFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Henry R. Kravis does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Henry R. Kravis Name: Henry R. KravisFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that George R. Roberts does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ George R. Roberts Name: George R. RobertsFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Todd A. Fisher does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Todd A. Fisher Name: Todd A. FisherFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Edward A. Gilhuly does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Edward A. Gilhuly Name: Edward A. GilhulyFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that Perry Golkin does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ Perry Golkin Name: Perry GolkinFebruary 28, 2002DatePOWER OF ATTORNEYKnow all men by these presents that James H. Greene, Jr. does hereby make, constitute and appoint William J. Janetschek and Richard J. Kreider, or either one of them, as a true and lawful attorney-in-fact of the undersigned with full powers of substitution and revocation, for and in the name, place and stead of the undersigned both in the undersigned's individual capacity and as a member of any limited liability company or limited partnership for which the undersigned is otherwise authorized to sign, to execute and deliver such forms as may be required to be filed from time to time with the Securities and Exchange Commission with respect to any investments of KKR Associates, L.P., KKR Associates 1996 L.P., KKR 1, KKR Associates II 1996 Limited Partnership, KKR Overseas Limited, KKR Associates Strata L.P., Strata L.L.C., KKR Associates KLC L.P., KKR-KLC, L.L.C., KKR Associates NXS L.P., KKR-NXS, L.L.C., SSI Partners, L.P., KKR Associates Europe, Limited Partnership and KKR Europe Limited including any amendments or supplements to any reports, forms or schedules previously filed by such persons or entities: i pursuant to Sections 13d and 16a of the Securities Exchange Act of 1934, as amended the Act, including without limitation, Schedule 13D, Schedule 14G, statements on Form 3, Form 4 and Form 5 and ii in connection with any applications for EDGAR access codes, including without limitation the Form ID./s/ James H. Greene, Jr. Name: James H. Greene, Jr.February 28, 2002Date
